                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO



JOSHI TECHNOLOGIES
INTERNATIONAL, INC.,

       Plaintiff,

v.                                                                  No. 2:15-cv-00467-KG-CG

CHI ENERGY, INC.,

       Defendant.

                ORDER SETTING A TELEPHONIC STATUS CONFERENCE

       IT IS HEREBY ORDERED that a status conference to discuss the Special Master Report

(Doc. 105) is set for THURSDAY, OCTOBER 18, 2018, AT 2:00 PM. Counsel and Special

Master shall call in to Judge Gonzales’ Meet-Me Conference Line at 505-348-2354 to be

connected to the conference. This line can only accommodate up to five (5) telephone lines,

including the Court’s; if the parties anticipate that they will exceed this capacity, they must

contact the Court immediately so that alternative arrangements may be made.




                                             _______________________________
                                             UNITED STATES DISTRICT JUDGE
